Citation Nr: 0300802	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
rheumatoid arthritis of the cervical spine.

2.  Entitlement to a compensable rating for rheumatic 
heart disease.

[The issues of entitlement to a rating in excess of 20 
percent for rheumatoid arthritis of the left knee and 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities 
(TDIU) will be the subject of a later Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1945 to October 
1946.  This appeal arises from a March 2001 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).

[The Board is undertaking additional development on the 
claims of entitlement to a rating in excess of 20 percent 
for rheumatoid arthritis of the left knee and, (because it 
is inextricably intertwined), entitlement to TDIU pursuant 
to 38 C.F.R. § 19.9(a)(2).  When the development is 
completed, the Board will provide notice of as required by 
38 C.F.R. § 20.903.  After reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing these issues.]


FINDINGS OF FACT

1.  Rheumatoid arthritis of the cervical spine is 
manifested by severe limitation of cervical spine motion; 
ankylosis is not shown. 

2.  The veteran's rheumatic heart disease is asymptomatic.


CONCLUSIONS OF LAW

1.  A 30 percent rating is warranted for rheumatoid 
arthritis of the cervical spine.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59 and 4.71a, Codes 5002, 5290, 5287 (2002).

2.  A compensable rating for rheumatic heart disease is 
not warranted.   38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 
7000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There was a significant change in the law just prior to 
the initiation of the claim now on appeal.  On November 9, 
2000, the President signed into law the Veteran's Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  Regulations implementing the 
VCAA have now been published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the pertinent mandates of the 
VCAA.  Well-groundedness is not an issue.  The appellant 
was provided a copy of the decision explaining why his 
claims for increased ratings were denied.  By a statement 
of the case (SOC) in January 2002, and in a letter dated 
in May 2001 the VCAA, he was advised of the controlling 
law and regulations, his rights and responsibilities, and 
of what evidence was of record and what type of evidence 
could substantiate his claim.  Furthermore, the SOC and 
the VCAA letter specifically advised him of his and VA's 
respective responsibilities in the development of the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  VA has 
informed the veteran of the type of evidence that would 
support the claims and offered to assist him in obtaining 
any identified private medical records.  Other than 
records from the VA facility in Panama City, which have 
been obtained, the veteran has not identified any 
pertinent evidence not already on file.  Furthermore, the 
record is sufficient to address the claims discussed below 
without any prejudice to the veteran. 
Factual Background

Rheumatic heart disease and joint pains due to rheumatic 
fever (recharacterized as rheumatoid arthritis) have been 
service-connected since the veteran's separation from 
service.  The joint pain was rated noncompensable from 
June 1948 until the July 2000 effective date of increases 
awarded pursuant to the current claim.  The rheumatic 
heart disease has been rated noncompensable since August 
1948.

VA examinations in 1948, 1950, 1965, and 1980 found no 
cardiac valvular damage or other symptoms of rheumatic 
heart disease.

The veteran submitted a claim for increased ratings in 
July 2000.

On October 2000 VA examination of the joints, the veteran 
described a significant limitation of motion of the neck 
stating that he was unable to look up and had limited 
motion to the side.  No radicular complaints were noted.  
Range of motion studies revealed right and left lateral 
rotation to 25 degrees, flexion to 25 degrees, and 
extension to 0 degrees.  The examiner noted that there was 
pain on all range of motion testing and that the pain 
would certainly further limit functional ability during 
flare ups or with increased use.  X-rays revealed 
arthritic changes predominantly in the posterior facet 
joints of the mid cervical spine consistent with 
rheumatoid arthritis or variant.

On an October 2000 VA examination of the veteran's heart, 
the heart had regular sinus rhythm and was not enlarged.  
There were no murmur, bruit or gallop sounds.  The 
examiner noted some decrease in the pedal artery pulses 
but indicated that they were palpable, that the skin on 
his feet was warm and that there was normal capillary 
filling.  an electrocardiogram and a chest X-ray were 
normal.  The examiner stated: "I do not find any evidence 
of rheumatic heart disease.  He has no murmur, no evidence 
of gallop sounds, no evidence of congestive heart failure.  
Also, note that he is currently on no cardiac 
medications."   

The March 2001 rating decision assigned a 20 percent 
rating for rheumatoid arthritis of the cervical spine and 
continued a noncompensable rating for rheumatic heart 
disease.
 
A March 2001 echocardiogram revealed: calcification of the 
aortic root walls with normal dimensions; mildly sclerosed 
and calcified aortic valve with adequate excursion and no 
significant aortic insufficiency; normal left atrial 
dimensions; mild focal calcification of the proximal 
portion of an anterior cordae tendinae with minimal mitral 
valvular sclerosis and an otherwise anatomically 
unremarkable valve with no Doppler pathology; normal left 
ventricular dimensions, wall thickness, and systolic 
function; estimated ejection fraction of 65 percent; 
anatomically unremarkable tricuspid valve with no Doppler 
pathology; normal right heart dimensions; and no 
pericardial effusion.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. 
§ 1155 (West 1991).  In assessing the degree of disability 
attributable to a service-connected disorder, the disorder 
is generally viewed in relation to its whole history.  38 
C.F.R. §§ 4.1, 4.2.  The basis for disability ratings is 
the extent to which the disability adversely affects the 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon average impairment of earning capacity 
in civil occupations. 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 59 
(1994). 

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating."  38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined 
in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31.

A.  Rheumatoid arthritis of the cervical spine 

As rheumatoid arthritis is not shown to be an active 
process, residuals are rated based on limitation of motion 
under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Code 5002.  

Slight limitation of cervical spine motion warrants a 10 
percent rating; moderate limitation of cervical spine 
motion warrants a 20 percent rating; and severe limitation 
of cervical spine motion warrants a 30 percent rating.  38 
C.F.R. § 4.71a, Code 5290.  (Ankylosis of the cervical 
spine is rated 30 percent, when favorable; 40 percent, 
when unfavorable.)

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, 
weakened movement, excess fatigability, swelling and pain 
on movement.  38 C.F.R. § 4.45.
Here, the evidence of record shows that veteran's 
rheumatoid arthritis of the cervical spine limits lateral 
rotation to 25 degrees, flexion to 25 degrees, and 
extension to 0 degrees.  These findings reflect moderate 
limitation of motion.  However, the VA specifically found 
that all motion produced pain, and that there  "certainly 
would further limit functional ability during flare ups or 
with increased use."  Considering the examiner's findings 
regarding pain and further functional limitation during 
flare-ups and on use, the Board finds that the evidence 
reasonably establishes that there is severe limitation of 
motion of the cervical spine, warranting a 30 percent 
rating.  As ankylosis is not shown, a further increase to 
40 percent is not warranted.  

B.  Rheumatic heart disease  

Since the initiation of the claim on appeal in July 2000, 
rheumatic heart disease has been rated as valvular heart 
disease under Diagnostic Code 7000 found at 38 C.F.R. 
§ 4.104.  Under this code, a 10 percent rating is 
warranted when the veteran has  valvular heart disease 
(documented by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in 
". . . [w]orkload of greater than 7 METs but not greater 
than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required."  Higher ratings are available for greater 
disability.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(2001).

Review of the medical evidence on file reveals that the 
veteran's rheumatic heart disease is now resolved and 
asymptomatic.  On October 2000 VA examination, chest 
examination and electrocardiogram, were normal.  The 
examining physician specifically stated: "I do not find 
any evidence of rheumatic heart disease.  He has no 
murmur, no evidence of gallop sounds, no evidence of 
congestive heart failure.  Also, note that he is currently 
on no cardiac medications."  A subsequent, March 2001, 
echocardiogram showed only calcification and sclerosis, 
with no evidence of valvular damage or rheumatic heart 
disease.  There is no competent (medical) evidence to the 
contrary.  With no residual cardiac symptoms due to 
rheumatic heart disease shown, that disability must be 
rated noncompensable.  38 C.F.R. §§ 4.31. 4.104, Code 
7000.
ORDER

A 30 percent rating for rheumatoid arthritis of the 
cervical spine is granted, subject to the regulations 
governing payment of monetary awards. 

A compensable rating for rheumatic heart disease is 
denied.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

